Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
DETAILED ACTION

The Amendments filed on December 11, 2020 and September 11, 2020 have been entered.

Terminal Disclaimer

The terminal disclaimer filed on September 11, 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration dates of US Patents 10,620,249 and 10,359,457 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 10-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

Under step 1 of the Guidance, the claims fall within a statutory category.
Under prong 1, step 2A, claims 10 and 21 recite an abstract idea of “determining a geographical location of the received EMF input signal” (Mental Process), “separating the received EMF input signal into EMF sub-signals” (Mathematical Concept), “identifying the energy levels of at least one of the EMF sub-signals” (Mathematical Concept), “identifying an EMF source corresponding to the EMF sub-signal” (Mathematical Concept).
Under prong 2, step 2A, the abstract idea is not integrated into a particular solution of the abstract idea. The steps of “receiving, via one or more sensor, at different times over the period of time, a plurality of EMF input signals at least some including EMF sub-signals generated by one or more frequency field generating devices”, “determining time of the received EMF input signal”, “recording EMF-related data corresponding to the EMF sub-signal, including recording the determined geographical location, time, at least one of the identified energy level, frequency, and EMF source corresponding to the EMF sub-signal” are directed to an insignificant extra solution activities of data gathering (see MPEP 2106.05(g)). A non-transitory computer-readable medium having executable instructions relates to a generic computer/processor. A recitation of a generic computer/processor does not take the claim limitations out of the abstract idea (see 2019 PEG, slide 63). 
Under step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea. As discussed above, “receiving, 
The remaining dependent claims do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea.
Claims 11, 14-16, 22, and 25-27 are directed to insignificant extra solution activities.
Claims 12, 17-19, 23, 28, and 29 are directed to an abstract idea.
Claims 13, 20, and 24 are directed to merely linking the method to a field of use or technology.

Prior Art Note

Claims 10-29 do not have prior art rejections
combination as claimed wherein a method for monitoring, recording, and providing data representing a personal EMF environment experienced by an individual over a period of time, the method comprising identifying the energy levels of at least one of the EMF sub-signals; and for at least one EMF sub-signal, (i) identifying an EMF source corresponding to the EMF sub-signal; and (ii) recording EMF-related data corresponding to the EMF sub-signal, including recording the determined geographical location, time, at least one of the identified energy level, frequency, and EMF source corresponding to the EMF sub-signal (claims 10, 21) is not disclosed, suggested, or made obvious by the prior art of record.

Response to Arguments

Applicant’s arguments have been considered but are moot in view the new grounds of rejection discussed above.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Audet (US 2019/0331717), (US 2014/0039821), and (US 2010/0125438) are parents of the instant application.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Nghiem whose telephone number is (571) 272-2277.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached at (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        February 23, 2021